DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
3.	As directed by the amendment: claims 1, 4-6, 14 and 16 have been amended, claim 2 has been canceled, and claim 21 has been added. Thus, claims 1 and 3-21 are currently pending in this application, claims 16-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1 and 3- 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Dugan (Patent No.: US 5,085,129) in view of Johnson (Patent No.: US 5,778,759), and further in view of Dugan (hereinafter “Dugan’845”) (Patent No.: US 4,719,845).
Regarding claim 1, Dugan discloses a clamp (coupling means 70, see column 5 lines 4-10) comprising: a first contact surface (contact surface S1, as depicted in annotated Figure 1) perpendicular to a central axis of the clamp (as best seen immediately below, the contact surface S1 is clearly being perpendicular with respect to the central axis AA of the coupling means 70) and a second contact surface (sloping surface 82, as discussed in column 5 lines 9-16) tapered relative to a central axis of the clamp (as shown in annotated Figure 1), whereby the clamp (coupling means 70) allows for concentric or non-concentric mating (as seen in annotated Figure 1) between a first component ( first component FC that is defined by the combination of the piston rod 8, piston 2 and member 20, as presented in annotated Figure 1 and column 5 lines 3-7) and a second component (second component SC that is defined by the cross head rod 64, as seen in annotated Figure 1 and described in column 5 lines 4-12) such that, when rigidly (both components are clearly held together by coupling means 70).
Particularly, Dugan demonstrates a joint for compensating for any misalignment of the longitudinal axis of a driving member with the longitudinal axis of the driven member when the driving member is applying a force on the driven member wherein the joint is provided with structures assuring the ready assembly or disassembly thereof (column 1 lines 30-45). Especially, Dugan teaches that this joint is being used for increasing the working life of a pump having a cylinder and a piston mounted for reciprocation in the cylinder, wherein a piston rod extends from the piston and has a longitudinal axis and a generally planar end surface. 

    PNG
    media_image1.png
    444
    786
    media_image1.png
    Greyscale


Further, in column 4 lines 4-18, Dugan details: A piston rod 8 extends outwardly from the piston 2. The piston rod 8 has a flange portion 10 projecting radially outwardly therefrom. The flange portion 10 has a generally cylindrical outer surface 12. The piston rod 8 has a generally planar end surface 14 and has a longitudinal axis 16. A member 20 is provided and has a generally cylindrical outer surface 22 having a radially inwardly extending groove 24 formed therein and having sloping sidewalls 26. The member 20 has a cavity 28 formed therein. The cavity 28 has a generally cylindrical inner surface 30 and a generally planar bottom surface 32. Clearly, disclosing the combination of the member 20, piston rod 8, and piston 2, Dugan specifically teaches as how the first component FC comprises a reciprocating element adapter 20 while the second component comprises a pushrod or cross head rod 64. 

    PNG
    media_image2.png
    494
    797
    media_image2.png
    Greyscale

 Dugan details: The cross head rod 64 has a flange portion 84 having a sloping surface 86. As illustrated in FIG. 1, the sloping surface 26 is in contacting relationship with the sloping surface 80 and the sloping surface 86 is in contacting relationship with the sloping surface 82. Force applying means 88, FIG. 2, are provided for moving the arcuate sections 72 and 74 toward each other. The force applying means comprises a plurality of spaced apart lugs 90 each having a passageway 92 extending therethrough. When the arcuate sections 72 and 74 are in a facing relationship, the passageways 92 in the arcuate section 72 are in alignment with the passageways 92 in the arcuate section 74 (see column 5 lines 10-23). 
 	

    PNG
    media_image3.png
    662
    520
    media_image3.png
    Greyscale

In this disclosure, Dugan explicitly teaches: In operation, the return stroke of the piston rod 8 will move the retaining ring 48 into contact with the annular surface 52 to form the space 54. The forward stroke of the cross head rod 64 moves the member 32 toward the piston rod 8. If there is any misalignment between the longitudinal axes 16 and 104, the generally planar bottom surface 32 will be canted relative to the generally planar end surface 14 (see column 5 lines 37-48).
Essentially, Dugan’s coupling means 70 is certainly designed such that the first contact surface S1 is directly or indirectly contacting a portion of the first component, which is defined by the combination of the member 20 and piston rod 8, and the second contact surface 82 directly contacts a portion of the second component, which is defined by the cross head rod 64. Likewise, as best seen in annotated Figure 1 above, Dugan evidently illustrates that a central axis or longitudinal axis 16 of the first component 20 is parallel to or coincident with a central axis of the second component 64, otherwise, the system cannot normally operate.
However, although Dugan discloses the majority of Applicant’s claimed elements, he is silent as to the fact that the first contact surface of the clamp, which is being perpendicular, directly contacts a portion of the first component while the second contact surface of the clamp directly contacts a portion of the second component. 
Johnson in the same field of endeavor teaches another piston pump having structure to maintain substantially parallel alignment of a piston rod and a crosshead extension as a crosshead slide undergoes wear (see Abstract).
Specifically, Johnson performs as how a second end 140 of the piston rod 125 is being coupled to a first end 143 of the crosshead extension 124 by a clamp 150 which engages a piston rod flange 156 on the piston rod 125 and a crosshead extension flange 158 on the crosshead extension 124.


    PNG
    media_image4.png
    647
    807
    media_image4.png
    Greyscale

As shown immediately above, Johnson successfully exhibits as how the clamp 150 comprising a tapered portion 155, which is directly contacting with the tapered shoulder defined by bevel 157 of the crosshead extension 124, while the flat wall portion designated as the first contact portion cooperates with a flat radial shoulder.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the clamp, as taught by Johnson, with the reciprocating assembly of Dugan, in order to further maintain axial alignment of the piston rod and crosshead extension, as motivated by Johnson in column 3 lines 28-31.
Thus modified, one of ordinary skill in the art would surely recognize that the clamp would further allow for concentric or non-concentric mating between a first component and a second component such that, when rigidly held together by the clamp such that the first contact surface of the clamp would be further directly contacting a portion of the first 
The combination of Dugan and Johnson is still silent as to the fact that the reciprocating element adapter is threadably coupled with a reciprocating element.
Nonetheless, Dugan’ 845 in the same field of endeavor teaches another joint system for connecting a driving means to a driven means for reciprocating movement, very similar to that seen in annotated Figure 1 of Dugan, wherein, as stated in Abstract, “a confined deformable, non-compressible material is in contact with a surface area of the driving means and with a surface area of the driven means and when a force is applied to the driving means to move the driving means toward the driven means, the deformable, non-compressible material deforms to compensate for any misalignment between the driving means and the driven means until it reaches its non-compressible state so that a uniform force is then transmitted across the surface area of the driven means in one direction to move the driven means”.
Notably, in column 3 lines 1-22,  Dugan’ 845 explicitly teaches that: A plurality of bolts 30 are threadedly mounted in the annular side wall 18 and are provided with heads 32 having sloping surfaces. As the bolts 30 are tightened, the sloping heads 32 will act against the sloping surface 26 which will cause the sloping surface 22 to act against the sloping surface 12 so as to pull the surface 34 of the member 14 into contact with the end surface 6 of the end portion 2 so as to secure the member 14 onto the end portion 2 of the cross-head rod 4. An O-ring 36 seated in a recess 38 in the annular side wall 18 contacts a sloping surface 40 on the end portion 2 to seal against contaminating materials. The cross-head rod 4 is connected to suitable means (not shown) which reciprocate the cross-head rod along the longitudinal axis 42. With reference to annotated Figure 1, “there is illustrated the principal portions of one embodiment of the invention described in this application. An end portion 2 of a cross-head rod 4 has an end surface 6 and an annular groove 8 spaced a short distance from the end surface 6” (see column 2 lines 62-67). Surely, as best seen in immediately below, the reciprocating element 4 is being coupled to the adapter or plug by threaded engagement. In other words, this adapter is threadably coupled with a reciprocating element, as instantly claimed.

    PNG
    media_image5.png
    613
    817
    media_image5.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the threaded connection, as taught by Dugan’845, with the reciprocating assembly of Dugan/ Johnson, as part of an obvious combination of known prior art structures, in this case the use of threaded connections, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.

Regarding claim 3, Dugan, Johnson and Dugan’845 substantially disclose the clamp, as claimed and detailed above. 
Additionally, Dugan especially notes that the member 20 has a generally planar surface 60 having a recess 62 formed therein. A cross head rod 64 has a generally planar end surface 66 for engagement with the generally planar end surface 60 and a projecting portion 68 for mating engagement in the recess 62 (see column 4 lines 66-68 & column 5 lines 1-3). However, Dugan does not explicitly disclose specifics regarding misaligned mates. 
Regarding the claimed limitations the non-concentric mating comprises a distance between the central axis of the first component and the central axis of the second component that is greater than 0 and less than about 0.09 inch” (claim 3), to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same. In addition, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
Thus modified, one skilled in the art would have been reasonably appraised that the non-concentric mating would be further comprising a distance between the central axis of the first component and the central axis of the second component that is greater than 0 and less than 0.09 inch, as instantly claimed.
Regarding claim 4, Dugan discloses a reciprocating element assembly (REA, as shown in annotated Figure 1) comprising: 
(member 20, as discussed in column 4 lines 16-30) having a reciprocating element end (as best seen in annotated Figure 1, the member 20, which is designated as the reciprocating element adapter, is certainly having longitudinally opposite first and second ends, wherein the first end is being a reciprocating element end REE20 that is opposite to the reciprocating element clamp end RCE20) opposite a reciprocating element clamp end (opposite end of the reciprocating element adapter 20 is defining reciprocating element clamp end RCE20); 
a reciprocating element (reciprocating element RE that is defined by a piston 2 and piston rod 8 and being mounted for reciprocating movement in a cylinder 4, as detailed in column 4 lines 4-12), wherein the reciprocating element (RE) is cylindrical (the reciprocating element is undoubtedly having the shape of a cylinder, as detailed in column 4 lines 5-12 and depicted in annotated Figure 1) and comprises a reciprocating element adapter end (defined by the planar end surface 14, as presented in annotated figure 1 and column 4 lines 10-12) opposite a front end (as best seen immediately below, the planar end surface 14 that is designated as the reciprocating element adapter end is being opposite to the front end FE2 of the piston 2), wherein the reciprocating element adapter end (the planar end surface 14) of the reciprocating element (the planar end surface 14 of the piston rod 8 is clearly directly or indirectly being coupled to the reciprocating element end REE20 of the member 20, as depicted in annotated Figure 1, otherwise, the system cannot normally operate) can be coupled to the reciprocating element end (reciprocating element end REE20) of the reciprocating element adapter (member 20).
Particularly, Dugan demonstrates a joint for compensating for any misalignment of the longitudinal axis of a driving member with the longitudinal axis of the driven member when the driving member is applying a force on the driven member wherein the joint is 

    PNG
    media_image6.png
    654
    724
    media_image6.png
    Greyscale

Especially, Dugan teaches that this joint is being used for increasing the working life of a pump having a cylinder and a piston mounted for reciprocation in the cylinder, wherein a piston rod extends from the piston and has a longitudinal axis and a generally planar end surface. Most importantly, however, is the specific arrangement of the coupling means 70 that are provided for securing the member 20 and the cross head rod 64 together (see column 5 lines 4-5). 
Further, in column 5 lines 10-23, Dugan details: The cross head rod 64 has a flange portion 84 having a sloping surface 86. As illustrated in FIG. 1, the sloping surface 26 is in contacting relationship with the sloping surface 80 and the sloping surface 86 is in contacting relationship with the sloping surface 82. Force applying means 88, FIG. 2, are provided for moving the arcuate sections 72 and 74 toward each other. The force applying means comprises a plurality of spaced apart lugs 90 each 
having a passageway 92 extending therethrough. When the arcuate sections 72 and 74 are in a facing relationship, the passageways 92 in the arcuate section 72 are in alignment with the passageways 92 in the arcuate section 74 (see column 5 lines 10-23).
 529659-v3/4727-0030054Atty Docket No: 2019-IPM-103125 UJ US (4727-00300)end of the reciprocating element can be coupled to the reciprocating element end of the.
.
.

  


    PNG
    media_image7.png
    511
    803
    media_image7.png
    Greyscale

In this disclosure, Dugan explicitly teaches: In operation, the return stroke of the piston rod 8 will move the retaining ring 48 into contact with the annular surface 52 to form the space 54. The forward stroke of the cross head rod 64 moves the member 32 toward the piston rod 8. If there is any misalignment between the longitudinal axes 16 and 104, the generally planar bottom surface 32 will be canted relative to the generally planar end surface 14 (see column 5 lines 37-48).

    PNG
    media_image8.png
    540
    783
    media_image8.png
    Greyscale

Essentially, Dugan’s coupling means 70 is certainly designed such that the first contact surface S1 is being perpendicular with respect to the longitudinal axis 104/16 and is directly or indirectly contacting a portion of the first component, which is defined by combination of the member 20 and a reciprocating piston/reciprocating rod, while the second contact surface 82 directly contacts a flange portion 84 of the second component, which is defined by the cross head rod 64. As best seen in annotated Figure 1 above, Dugan explicitly teaches that the coupling means 70, which is designated as the reciprocating element clamp, couple a first component or combination of the reciprocating 
Still further, as presented in annotated Figure 1, Dugan evidently illustrates as how the first component FC20 comprises the reciprocating element adapter or member 20. In other words, as displayed in annotated Figure 1, Dugan obviously demonstrates that the first component or the second component comprises the reciprocating element adapter, as instantly claimed.
However, although Dugan discloses the majority of Applicant’s claimed elements, he is silent as to the fact that the first contact surface of the clamp, which is being perpendicular, directly contacts a portion of the first component while the second contact surface of the clamp directly contacts a portion of the second component. Nonetheless, the use of clamps, in which one contact surface is being perpendicular and another contact surface being perpendicular, in a reciprocating pump assembly is notoriously well-known in the art, as taught by Johnson.
Johnson in the same field of endeavor teaches another piston pump having structure to maintain substantially parallel alignment of a piston rod and a crosshead extension as a crosshead slide undergoes wear (see Abstract).
Specifically, Johnson performs as how a second end 140 of the piston rod 125 is being coupled to a first end 143 of the crosshead extension 124 by a clamp 150 which engages a piston rod flange 156 on the piston rod 125 and a crosshead extension flange 158 on the crosshead extension 124.


    PNG
    media_image4.png
    647
    807
    media_image4.png
    Greyscale

As shown immediately above, Johnson successfully exhibits as how the clamp 150 comprising a tapered portion 155, which is directly contacting with the tapered shoulder defined by bevel 157 of the crosshead extension 124, while the flat wall portion designated as the first contact portion cooperates with a flat radial shoulder.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the clamp, as taught by Johnson, with the reciprocating assembly of Dugan, in order to further maintain axial alignment of the piston rod and crosshead extension, as motivated by Johnson in column 3 lines 28-31.
Thus modified, one skilled in the art would have been surely appraised that the reciprocating element clamp would be further configured to couple a first component and a second component via a direct contact of the first contact surface of the reciprocating element clamp with a portion of the first component and a direct contact of the second contact surface of the reciprocating element clamp with a portion of the second 
Although the combination of Dugan and Johnson discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact that the reciprocating element adapter is threadably coupled with a reciprocating element.
Nonetheless, Dugan’ 845 in the same field of endeavor teaches another joint system for connecting a driving means to a driven means for reciprocating movement, very similar to that seen in annotated Figure 1 of Dugan, wherein, as stated in Abstract, “a confined deformable, non-compressible material is in contact with a surface area of the driving means and with a surface area of the driven means and when a force is applied to the driving means to move the driving means toward the driven means, the deformable, non-compressible material deforms to compensate for any misalignment between the driving means and the driven means until it reaches its non-compressible state so that a uniform force is then transmitted across the surface area of the driven means in one direction to move the driven means”.
Notably, in column 3 lines 1-22,  Dugan’ 845 explicitly teaches that: A plurality of bolts 30 are threadedly mounted in the annular side wall 18 and are provided with heads 32 having sloping surfaces. As the bolts 30 are tightened, the sloping heads 32 will act against the sloping surface 26 which will cause the sloping surface 22 to act against the sloping surface 12 so as to pull the surface 34 of the member 14 into contact with the end surface 6 of the end portion 2 so as to secure the member 14 onto the end portion 2 of the cross-head rod 4. An O-ring 36 seated in a recess 38 in the annular side wall 18 contacts a sloping surface 40 on the end portion 2 to seal against contaminating materials. The cross-head rod 4 is connected to suitable means (not shown) which reciprocate the cross-head rod along the longitudinal axis 42. With reference to annotated there is illustrated the principal portions of one embodiment of the invention described in this application. An end portion 2 of a cross-head rod 4 has an end surface 6 and an annular groove 8 spaced a short distance from the end surface 6” (see column 2 lines 62-67). Surely, as best seen in immediately below, the reciprocating element 4 is being coupled to the adapter or plug by threaded engagement. In other words, this adapter is threadably coupled with a reciprocating element, as instantly claimed.

    PNG
    media_image5.png
    613
    817
    media_image5.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the threaded connection, as taught by Dugan’845, with the reciprocating assembly of Dugan/ Johnson, as part of an obvious combination of known prior art structures, in this case the use of threaded connections, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
.
8.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan in view of Johnson, and further in view of  Dugan’ 845, and further in view of Miser (Patent No.: US 6,164,188).
Regarding claim 7, Dugan, Johnson and Dugan’ 845 substantially disclose the reciprocating element assembly, as claimed and detailed above. However, the combination of Dugan and Johnson does not explicitly disclose that the front end of the reciprocating element comprises one or more engagement elements. Nevertheless, the use of reciprocating elements having the claimed structure is notoriously well-known in the art, as taught by Miser. Miser in the same field of endeavor teaches another reciprocating element assembly, wherein a piston rod 130 is coupled to the piston head 114 and being connected to an alignment adapter 90, as presented in annotated Figure 10. Specifically, in column 7 lines 3-19, Miser performs as how the piston rod 130 is coupled to crosshead extension rod 70 using alignment adapter 90 and clamp 74, as was described with reference to FIGS. 3 and 4. Piston rod 130 can rotate within alignment adapter 90 where hemispherical projection 130a engages hemispherical cavity 90e, providing a flexible connection that can compensate for misalignment of the longitudinal axis of piston rod 130 with the longitudinal axis of crosshead extension rod 70. Furthermore, in column 7 lines 20-29, Miser especially notes: The connection of piston rod 130 (FIG. 10) with piston head 114 provides a second flexible connection that compensates for misalignment of piston rod 130 and piston head 114 within piston cylinder 86. 

    PNG
    media_image9.png
    261
    497
    media_image9.png
    Greyscale
  
Clearly, as best seen immediately above, Miser evidently demonstrates as how the front end of the reciprocating element comprises one or more engagement elements.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an engagement elements at the front end of the reciprocating element, as taught by Miser, to the reciprocating element of Dugan/Johnson, in order to improve an alignment of the piston head in the piston cylinder, as motivated by Miser in column 2 lines 47-49. 
Thus modified, one skilled in the art would have been surely appraised to further provider the reciprocating element that would be further separated from the reciprocating element adapter by engaging the front end of the reciprocating 529659-v3/4727-0030055Atty Docket No: 2019-IPM-103125 UJ US (4727-00300) element, leaving the reciprocating element adapter coupled to the second component by the reciprocating element clamp, as instantly claimed.  
With specific regard to functional limitations directed towards the intended use of the apparatus, namely “whereby the reciprocating element can be separated from the reciprocating element adapter by engaging the front end of the reciprocating element, leaving the reciprocating element adapter coupled to the second component by the reciprocating element clamp”, as stated in claim 7, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
9.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miser in view of Dugan, and further in view of Johnson, and further in view of Dugan’ 845.
Regarding claims 8 and 9. Miser discloses a wellbore servicing pump (pump 10 that can be used for pumping drilling fluid into an oil or gas well during drilling operations, as described in column 4 lines 11-13) comprising: a pump fluid end (FE, as shown in annotated Figure 1) comprising the reciprocating element assembly in an assembled configuration (as discussed in column 6 lines 22-30, the piston rod 110 being secured to crosshead extension rod 70 by clamp 74 and having a flanged end 110a).
Specifically, Miser performs the pump 10 that being used for pumping drilling fluid into an oil or gas well during drilling operations. Further, in column 4 lines 10-21, Miser details: When wells are drilled into the earth, a drilling fluid known as drilling mud is used to carry away cuttings from the drill bit. Several piston cylinders and piston heads comparable to piston cylinder 48 and piston head 46 operate cooperatively within pump 10 to pump drilling fluid down into the oil well, where cuttings are picked up and circulated back to the surface. The cuttings are cleaned out of the drilling fluid, and the drilling fluid is recirculated down into the hole by pump 10. 

    PNG
    media_image10.png
    537
    843
    media_image10.png
    Greyscale

With reference to annotated Figure 1, Miser evidently illustrates how a crosshead extension rod 40, which is defined as a pushrod, is connected to crosshead 30, and a piston rod 42 is connected to crosshead extension rod 40 by a clamp 44 (see column 3 lines 45-61). In this disclosure, Miser discloses a various arrangements for a piston rod and piston head. 
Notably, in column 4 lines 50-55, Miser notes: if the components illustrated in FIGS. 3-12 are incorporated in FIG. 1, then FIG. 1 is according to the present invention. Likewise, as shown in Figures 3-12, Miser exhibits as how an alignment adapter 90 being used to couple piston rods 92, 100, and 130 to crosshead extension rod 70 using clamp 74. Miser expressly states: Allowing rotation or movement in 360 degrees, alignment adapter 90 provides compensation for misalignment of the longitudinal axis of crosshead extension rod 70 with the longitudinal axis of the piston rods 92, 100 and 130. This reduces wear inside piston cylinder 86. This compensation for misalignment also reduces wear on and extends the life of the power end and gear end 22 of pump 10, as well as of crosshead pin 32 and of bearings in the crosshead (see column 8 lines 25-39).  
However, Miser does not explicitly disclose the particular reciprocating element assembly, as recited in claim 4. Nonetheless, Dugan in view of Johnson, and further in view of Dugan’845, as applied to claim 4, teaches all the limitations of claim 4 and successfully demonstrates a reciprocating element assembly REA. 
Further, as noted in claim 4, Dugan explicitly teaches:
a reciprocating element assembly REA, as shown in annotated Figure 1, which is comprising: a reciprocating element adapter (member 20, as discussed in column 4 lines 16-30) having a reciprocating element end (as best seen in annotated Figure 1, the member 20, which is designated as the reciprocating element adapter, is certainly having longitudinally opposite first and second ends, wherein the first end is being a reciprocating element end REE20 that is opposite to the reciprocating element clamp end RCE20) opposite a reciprocating element clamp end (opposite end of the reciprocating element adapter 20 is defining reciprocating element clamp end RCE20); 
a reciprocating element (reciprocating element RE that is defined by a piston 2 and piston rod 8 and being mounted for reciprocating movement in a cylinder 4, as detailed in column 4 lines 4-12), wherein the reciprocating element (RE) is cylindrical (the reciprocating element is undoubtedly having the shape of a cylinder, as detailed in column 4 lines 5-12 and depicted in annotated Figure 1) and comprises a reciprocating element 
(defined by the planar end surface 14, as presented in annotated figure 1 and column 4 lines 10-12) opposite a front end (as best seen immediately below, the planar end surface 14 that is designated as the reciprocating element adapter end is being opposite to the front end FE2 of the piston 2), wherein the reciprocating element adapter end (the planar end surface 14) of the reciprocating element (the planar end surface 14 of the piston rod 8 is clearly directly or indirectly being coupled to the reciprocating element end REE20 of the member 20, as depicted in annotated Figure 1, otherwise, the system cannot normally operate) can be coupled to the reciprocating element end (reciprocating element end REE20) of the reciprocating element adapter (member 20).

    PNG
    media_image7.png
    511
    803
    media_image7.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a reciprocating assembly, as taught by Dugan/ Johnson/Dugan’845, to the 
Thus modified, one skilled in the art would have been surely appraised that  a wellbore servicing pump would be further comprising: a pump fluid end comprising the reciprocating element assembly in an assembled configuration, wherein the reciprocating element adapter being the first component and a pushrod of a power end being the second component and/or, in the assembled configuration, the reciprocating element clamp would be further coupling the reciprocating element clamp end of the reciprocating element adapter in contact with a reciprocating element clamp end of a pushrod of a power end, whereby a central axis of the reciprocating element would be parallel to or coincident with a central axis of the pushrod and the power end, wherein the power end is operable to reciprocate the reciprocating element within a reciprocating element bore of the pump fluid end, as instantly claimed.  
Regarding claim 10, Miser, Dugan, Johnson and Dugan’845 substantially disclose the  wellbore servicing pump, as claimed and detailed above.  
Additionally, as depicted in annotated Figure 1, Miser evidently demonstrates that the pump fluid end FE is being a cross-bore pump fluid end. 

    PNG
    media_image11.png
    428
    705
    media_image11.png
    Greyscale

10.	Claims 11 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miser in view of Dugan, and further in view of Johnson, and further in view of Dugan’845, and further in view of Hawes et al. (hereinafter “Hawes”) (Pub. No.: US 20110030213 A1).
Regarding claims 11 and 12, Miser, Dugan, Johnson and Dugan’ 845 substantially disclose the wellbore servicing pump, as claimed and detailed above. Additionally, in column 4 lines 22-26, Miser specifically teaches: Pump 10 is typically a massive piece of equipment that operates continuously. Components wear out, and pump 10 must be taken out of service for repairs and maintenance. Repairs and maintenance are costly due to lost production time, as well as from the cost of labor and parts. 
However, although the combination of Miser, Dugan, Johnson and Dugan’ 845 discloses all structural limitations of the claimed apparatus, it is still silent as to the specifics of servicing the wellbore servicing pump. 
a method for installing a plunger during maintenance or assembly of a pump, comprising: placing a portion of the plunger in a cylinder opening on the pump; providing a plunger installation tool comprising, a guide that projects axially from the cylinder opening on the pump and a hydraulic piston that lockingly engages the guide; advancing a piston rod located within the hydraulic piston until an engagement end of the rod engages an end of the plunger; exerting a force on the plunger via the hydraulic piston acting on the piston rod to thereby push the plunger into a desired position within the cylinder opening; and removing the plunger installation tool from the cylinder opening.
Accordingly, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the method of servicing, as taught by Hawes, in the method of Miser/Dugan/Johnson/Dugan’ 845 in order to provide a pump maintenance and plunger installation safer, less time consuming, and less labor intensive, as motivated by Hawes in Paragraph [0006].   
Thus modified, one skilled in the art would have been surely appraised to further provide accessing the front end of the reciprocating element via an access port on a side of the pump fluid end proximal the front end of the reciprocating element and/or 529659-v3/4727-0030056Atty Docket No: 2019-IPM-103125 UJ US (4727-00300)detaching the reciprocating element from the reciprocating element adapter and removing the reciprocating element from the pump fluid end via the access port and/or leaving the 
Regarding claims 13-15, Miser, Dugan, Johnson, Dugan’ 845 and Hawes substantially disclose the  method of servicing the wellbore servicing pump, as claimed and detailed above. Additionally, in Paragraph [0021], Hawes explicitly teaches that maintenance of the pump 12 typically includes repacking of the packing 36 surrounding the plunger 35 and revalving of the inlet and outlet valves 41, 43. Further, Hawes specifies: To allow repacking or revalving, the pump 12 is disassembled by removing the plunger clamp 46, packing nut 38, suction cover 44, valve stop 45, retaining nut 22, and removing the plunger 35. The connector rod 27 and pony rod 33 can be stroked out to slide the plunger 35 out and provide access to the packing 36 and valves 41, 43. Repacking and revalving, typically require two people as the plunger 35 is heavy and must be re-installed into the pump 12 after maintenance is complete. 
Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the maintenance on the pump fluid end would be further comprising repacking the reciprocating element bore and/or replacing the reciprocating element and/or replacing a suction valve body and/or replacing a suction valve seat and/or replacing a discharge valve body and/or replacing a discharge valve seat or a combination thereof and/or  detaching the reciprocating element from the reciprocating .
Allowable Subject Matter
11.	Claims 5-6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-6, the prior art does not teach the reciprocating element comprising all limitations of claim 4 and 5, but more specifically wherein: (a) the reciprocating element end of the reciprocating element adapter and the reciprocating element adapter end of the reciprocating element are threaded, whereby, in an 
Regarding claims 21, the prior art does not teach a clamp comprising all limitations of claim 1 and 21, but more specifically  wherein a reciprocating element end of the reciprocating element adapter and a reciprocating element adapter end of the reciprocating element comprise tapered threads, such that the reciprocating element adapter end of the reciprocating element is threadably coupled with the reciprocating element end of the reciprocating element adapter via threading of the tapered thread.
Response to Arguments
12.	Applicant's arguments, see pages 11-14, filed 10/06/2021 with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dugan’845. Further, the Examiner notes that the newly applied reference addresses the applicant's arguments as set forth in the above rejections.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
/L.P/Examiner, Art Unit 3746